Citation Nr: 0335229	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-21 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for anxiety neurosis.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1956 to December 1964.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2001 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  The appeal, in part, is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  An unappealed October 1978 rating decision denied service 
connection for anxiety neurosis, essentially on the basis 
that the veteran's anxiety neurosis preexisted service and 
was not aggravated by service.  

2.  Evidence received since the October 1978 decision tends 
to relate the veteran's anxiety neurosis to service; it bears 
directly and substantially on the matter at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the October 1978 RO decision is new 
and material, and the claim of service connection for anxiety 
neurosis may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  The VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a decision on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided for response.  

Here, a review of the record indicates that the veteran 
received less than adequate notification of the VCAA and 
implementing regulations.  Nevertheless, as the decision 
below represents a full grant as to aspect addressed, 
remanding the case to the RO for them to provide further 
notice prior to the determination below would serve no useful 
purpose, but would merely cause needless delay.  

Background

By an unappealed rating decision in October 1978, the RO, in 
pertinent part, denied service connection for anxiety 
neurosis.  The RO found that the anxiety neurosis antedated 
service, and was not aggravated therein.  

Evidence of record in October 1978 included service personnel 
and medical records.  In an October 1956 report of medical 
history on examination for enlistment, the veteran answered 
affirmatively when asked whether he ever experienced 
depression, excessive worry, and/or nervous trouble of any 
sort.  He told the examiner that he became easily depressed 
and was very nervous.  Examination was negative for any 
psychiatric disorder.  The remainder of the service medical 
records reflect that the veteran was treated for numerous 
medical problems on active duty, including dizziness, nausea, 
and shortness of breath.  A November 1962 clinic report 
showed complaints of dizziness, and the diagnosis was 
hypochondria.  In January 1963 the diagnosis was personality 
disorder, inadequate. The examiner reported:

I seriously doubt [the veteran's] ability 
to perform his military duties under a 
stressful situation.  His H-10 is filled 
with psychosomatic complaints.  I do not 
feel he is qualified for retention in the 
military . . . .  His current [symptoms] 
I feel are due to aerophagia [secondary] 
to anxiety.  

A May 1964 clinic report indicates that the veteran 
complained of dizziness and "nervous spells."  A June 1964 
report shows that a prescription of Librium "for nerves"  
was refilled.  In an August 1964 clinic report it was noted 
that the veteran should have "constructive psychiatric 
therapy."  Notations in clinical reports dated in September 
1964 include "functional disability" and "psychogenic 
complaints."  A December 1964 examination for separation 
from service was negative for any complaints or symptoms of a 
psychiatric condition.  Service personnel records indicate 
the veteran received a medical discharge from service.  The 
records also show that in July 1964 his Government Operator's 
Permit was revoked for a period of six months "for medical 
reasons."  (The veteran contends that the revocation of his 
Operator's Permit reflects that his anxiety disorder 
permanently increased in severity during his active duty.)  

On VA examination in September 1978, the veteran reported 
that he became very nervous approximately two years into his 
active duty.  He stated that since service he had seen 
various private physicians, who prescribed various 
tranquilizers to alleviate symptoms.  His chief complaints 
were of chest pains, stomach pains, diarrhea, and pressure in 
his head that made him feel faint.  He seemed excessively 
nervous and tense throughout the examination.  No gross 
psychotic manifestations were noted or suspected.  The 
diagnosis was psychoneurosis anxiety, manifested by tension 
and various somatic complaints.  

Evidence received subsequent to the October 1978 decision is 
as follows:

?	Copies of service personnel and medical records, and a 
copy of the September 1978 report of VA examination, 
that were already of record when the RO issued the 
October 1978 decision.  

?	Copies of records from private physicians, dated from 
January 1980 to October 1997, reflecting treatment the 
veteran received for numerous medical disorders.  
Diagnoses shown in the records include vertigo, heart 
palpitation, gastritis, cardiac arrhythmia, and anxiety 
reaction.  The private medical records are negative for 
any notations regarding the veteran's active service.  

?	VA outpatient reports (dated through December 2000) 
indicating that the veteran has been followed for 
treatment primarily related to cardiac arrhythmia.  

?	A May 2002 VA clinical evaluation, by a VA registered 
nurse practitioner (RNP), who stated that the veteran 
presented "for review of his past medical records from 
outside physicians, as well as his service records."  
The RNP noted that it was clear the veteran had many 
"functional disorder/somatic complaints" during 
service, and he "visited the dispensary , too numerous 
times to count (mostly all for nervous problems, various 
aches and pains, occasionally a rash, shortness of 
breath, dizzy spells, weakness etc.)."  Commenting on 
the apparent reason the veteran's claim of service 
connection for an anxiety disorder was initially denied, 
the RNP reported:  

Apparently, they thought it must have 
been preexisting, however, it looks like 
from the records that it was not a big 
problem when [the veteran] was in his 
senior year in high school . . . .  
However, the documentation in his service 
records shows that [it] was "quite a 
problem" while he was in the service, 
and in 1964 after having had a 
psychiatric evaluation two years before 
that, it was suggested that he should get 
out of the military, that he was not fit 
for duty because of his psychoneurotic 
disorder.  

The RNP's assessment was psychoneurotic disorder with 
somatization, that "perhaps was exacerbated when he was 
in the service and, was certainly treated on numerous 
occasions."  The RNP recommended that the veteran 
request a medical evaluation by a psychiatrist in regard 
to his claim of service connection for an anxiety 
disorder.  

?	A September 2002 report of examination by a VA 
psychologist showing that the veteran reported that his 
anxiety condition started in childhood.  He stated that 
he was "having difficulty" as a teenager and at the 
time of his enlistment into active duty.  He reported 
that he was not on any psychotropic medication and was 
not in therapy, and he had not taken any medication or 
seen a therapist since he left the military.  The 
diagnosis, in pertinent part, was rule out anxiety 
disorder related to heart problems, and rule out 
generalized anxiety disorder.  The examiner stated:

[The veteran's] problems began in 
childhood.  I am concerned that his 
symptoms are related to heart problems 
and not purely attributable to "mental 
health" issues.  He contends that his 
anxiety symptoms were exacerbated by 
being accepted into the military despite 
having already established a long history 
of anxiety problems and being on 
anxiolytic medication.  

?	Written statements from the veteran wherein he 
reiterates that service connection is warranted for 
anxiety neurosis inasmuch as it was caused by or 
aggravated by service.  




Legal Criteria and Analysis

As noted above, the veteran's application to reopen the claim 
of entitlement to service connection for anxiety neurosis was 
last finally denied by the RO in October 1978.  That decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2003).  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Here, the petition to reopen was filed before that date.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

The Board finds that evidence added to the record since the 
October 1978 rating decision was not previously of record, is 
relevant, and is so significant that it must be considered to 
decide fairly the merits of the claim of service connection 
for anxiety neurosis.  The claim was denied previously 
essentially based on a finding that the veteran's anxiety 
neurosis preexisted service and was not aggravated by 
service.  Now the medical evidence includes competent 
(medical) evidence (a May 2002 statement by a VA RNP, and a 
report of VA examination in September 2002) suggesting that 
the veteran's anxiety neurosis may have been aggravated by 
service.  This evidence bears directly on the matter at hand, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Thus it is new and 
material, and the claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for 
anxiety neurosis is granted.  


REMAND

Since the claim of service connection for anxiety neurosis is 
now reopened, VA has a further duty to assist the veteran is 
development of his claim.  As noted above, the veteran has 
not received adequate notification of the VCAA and 
implementing regulations.  The December 2000 letter that 
informed him of what he needed to establish service 
connection for anxiety neurosis did not specifically refer to 
the VCAA and implementing regulations, and the VCAA does not 
meet the guidelines of Quartuccio, supra, and PVA, supra,.  
Under the U.S. Court of Appeals for Veterans Claims (Court) 
and Federal Circuit cases cited above, the Board has no 
recourse but to remand the case for correction of notice 
deficiencies.  

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination.  The medical evidence at hand suggests 
that further psychiatric evaluation regarding a connection 
between service and the veteran's current psychiatric 
condition is indicated.  This is so particularly in light of 
the May 2002 report by the VA RNP that the veteran's anxiety 
neurosis preexisted service and "perhaps was exacerbated 
when he was in the service . . . ."  Moreover, the VA Form 
21-2507 by which the RO requested the September 2002 VA 
examination specifically sought a specialist examination by a 
psychiatrist only, and the examiner was to provide an opinion 
as to whether it was "as likely as not" that the veteran's 
anxiety disorder was due to service.  The September 2002 
examination was by a psychologist, and the examiner gave no 
statement providing an opinion as requested by the RO.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655.

In correspondence dated in May 2002, the veteran stated "I 
would like to have a hearing to get this thing settled 
because I do know I had a medical discharge."  There is no 
indication that any action was taken regarding the hearing 
request.  Furthermore, the nature of the veteran's 
psychiatric disorder is such as to suggest ongoing treatment.  
Reports of private treatment and/or additional VA medical 
records may contain information pertinent to the claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the Court guidelines in Quartuccio, 
supra, and the 
mandates of the Federal circuit in DAV & 
PVA, supra, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
The veteran should be specifically 
notified of what he needs to establish 
service connection for an anxiety 
disorder; of what the evidence shows; and 
of his and VA's respective 
responsibilities in evidence development, 
as well as that there is a year provided 
for response to VCAA notice.  The RO 
should also ask the veteran whether he 
still desires an RO hearing and, if so, 
arrange for such a hearing.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
psychiatric problems from December 2000 
to the present, then obtain records of 
such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain any reports of VA 
treatment (not already of record).  

3.  The RO should then arrange for the 
veteran to be afforded an examination by 
a psychiatrist to determine whether he 
has a psychiatric disorder that was 
incurred or aggravated in service.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.  Based on review of the 
record, including service medical 
records, and examination of the veteran, 
the examiner should provide a diagnosis 
for any current psychiatric disability, 
and provide an opinion as to whether or 
not such disability, as likely as not, 
began in, became worse during, or is 
otherwise related to the veteran's 
service.  The examiner must explain the 
rationale for any opinion given.

4.  The RO should then readjudicate the 
claim de novo.  If it remains denied, the 
RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



